Citation Nr: 9905417	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-13 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for Guillain-Barre 
syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied service connection for Guillain-Barre 
syndrome.  The veteran filed a timely notice of disagreement, 
initiating this appeal.  He was afforded a personal hearing 
at the RO in August 1996.  


FINDINGS OF FACT

The veteran's current disability, Guillain-Barre syndrome, 
was not incurred in or aggravated by service, or within a 
year thereafter.  


CONCLUSION OF LAW

The veteran's claim for service connection for Guillain-Barre 
syndrome is not well grounded.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran seeks service connection for Guillain-Barre 
syndrome.  His service medical records show treatment for 
left shoulder pain in May 1968, after the veteran was 
exercising on the overhead bars, low crawling, etc.  He had 
full range of motion and no muscle bunching.  He was given 
medication and returned in a week for follow-up.  No 
diagnosis was indicated at that time.  At follow-up his left 
shoulder pain remained.  More medication was prescribed and 
the veteran did not return with shoulder pain thereafter.  
Again, no diagnosis was given.  By the time of his service 
separation medical examination, no muscle or neurological 
impairment was noted, and the veteran reported no history of 
swollen or painful joints.  

In November 1992 the veteran was hospitalized at a private 
medical facility for pain in the upper extremities and chest.  
He was examined and tested, and Guillain-Barre syndrome was 
eventually diagnosed.  The chief areas affected were his 
bilateral upper extremities, from the shoulders down into the 
arms.  He complained of pain, weakness, and diffuse 
paresthesia.  In the following several months, the veteran 
received extensive treatment for this disability, including 
physical therapy and consultation by neurological 
specialists.  According to a July 1995 assessment from his 
neurologist, the veteran had made a good recovery from his 
initial condition at onset, and he was able to tolerate some 
physical activity.  Additional treatment as needed was 
recommended.  

In October 1995, the veteran filed a service connection claim 
for Guillain-Barre syndrome.  He argued that this disability 
was first incurred in service.  The RO denied his claim in a 
November 1995 rating decision, and he filed a timely notice 
of disagreement to initiate this appeal.  He also requested a 
personal hearing.  

A personal hearing at the RO was afforded the veteran in 
August 1996.  He testified that he experienced extreme pain 
and loss of use of both arms during basic training in 1968.  
He received treatment and medications while in service, but 
never a clear diagnosis.  Thereafter, he next experienced 
these same symptoms in late 1992, when he was diagnosed with 
Guillain-Barre syndrome.  These two instances are due to the 
same disability, according to the veteran's testimony.  
However, he also admitted that no doctor had told him this 
was the case.  The veteran's spouse also offered testimony.  
She stated that she knew the veteran during his military 
service period, and she remembers him complaining of shoulder 
pain while in service.  

In February 1997, the veteran's claim, including the claims 
file with all available evidence of record, was submitted to 
the chief medical doctor for neurology services at the local 
VA medical center.  The doctor reviewed the claims folder and 
determined there was "no evidence from that record to 
suggest" the veteran had Guillain-Barre syndrome while in 
service.  The doctor cited the reports of pain, but not 
weakness, at the time of the veteran's treatment in service.  


Analysis

The veteran seeks service connection for Guillain-Barre 
syndrome. The law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Certain statutorily enumerated disorders, such as organic 
diseases of the nervous system, may be presumed to have been 
incurred in service if they manifest to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 1991 & Supp. 1998) ; 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  The United States Court of Veterans 
Appeals (Court) has defined a well-grounded claim as "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Such a claim need not be conclusive, but 
only possible, to satisfy the initial burden of § 5107.  Id.  

Evolving case law promulgated by the Court has resulted in 
what is in effect a three pronged test to determine whether a 
claim is well grounded.  There must be competent evidence of 
a current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the injury or disease in 
service and the current disability (medical evidence).  See 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Grottveit v. 
Brown, 5 Vet. App. 92 (1993); Grivois v. Brown, 6 Vet. App. 
136 (1994); Caluza v. Brown, 7 Vet. App. 498 (1995).  To be 
well grounded, a claim must be supported by evidence that 
suggests more than a purely speculative basis for an award of 
benefits; evidence is required, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

After a thorough review of the medical evidence, the 
veteran's claim for service connection for Guillain-Barre 
syndrome must be denied as not well grounded.  

While the veteran was treated for shoulder pain in service, 
no diagnosis was given at that time.  He was given medication 
and returned with continued pain after a week.  Again, no 
diagnosis was made, and more medication was prescribed.  
Thereafter, no further shoulder pain was noted.  By the time 
of his service separation medical examination, no muscle or 
neurological impairment was noted, and the veteran reported 
no history of swollen or painful joints.

The veteran's next such episode did not occur until November 
1992, a gap of over 20 years.  Again, the main symptoms were 
located in the upper extremities.  He complained of pain, 
weakness, and diffuse paresthesia; Guillain-Barre syndrome 
was eventually diagnosed.  While he received extensive 
treatment for this disability, including physical therapy and 
consultation by neurological specialists, no medical expert 
suggested his 1992 diagnosis of Guillain-Barre syndrome was 
related in any way to his 1968 episode of shoulder pain.  The 
veteran stated as much at his August 1996 hearing, when he 
acknowledged that his doctors did not state that there was a 
link between service and the current illness.

The only doctor to comment upon any connection between the 
undiagnosed disability in service and the veteran's current 
Guillain-Barre syndrome found "no evidence" of Guillain-
Barre syndrome during service.  This opinion, rendered by a 
VA neurologist, was reached after a review of the claims 
folder, including the service medical records.  

The veteran and his wife have repeatedly argued the existence 
of a nexus between his in-service shoulder pain and his 
current Guillain-Barre syndrome, but they are not medical 
experts qualified to offer opinions of etiology or diagnosis; 
therefore, their testimony is not binding on the Board.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the veteran has presented substantial medical 
evidence of a current disability, Guillain-Barre syndrome, 
but is unable to demonstrate that this was incurred in or 
aggravated by service or within a year thereafter.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  While his service 
medical records do reflect treatment for shoulder pain, this 
was not diagnosed as Guillain-Barre syndrome and has not 
otherwise been connected by the medical evidence to the 
current disability; for this reason the claim is not well-
grounded.  Rabideau, supra.  In the absence of a well-
grounded claim, the appeal for service connection for 
Guillain-Barre syndrome must be denied.  Edenfield v. Brown, 
8 Vet. App. 384 (1995).  


ORDER

Service connection for Guillain-Barre syndrome is denied as 
not well-grounded.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

